DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 20070034353 A1).
As to claim 1, Liu discloses: A cooling apparatus (Fig. 1-6) comprising: 
a cold plate 100 including a first refrigerant channel 113, 115 (par. 0017) through which refrigerant flows (par. 0017); 
a radiator 20 (par. 0020) including a plurality of fins 24, and a plurality of pipes 21 (conduits par. 0020) defining a second refrigerant channel communicating with the first refrigerant channel; 
a pump 15 to circulate the refrigerant (0023); 
a first tank 23 coupled to one end of each of the plurality of the pipes; and 
a second tank 22 coupling another end of each of the plurality of the pipes and the pump; 
wherein 

the cold plate includes a bottom wall 10 (formed by combination of 11 and 12; Fig. 3) and an upper wall (20); 
a lower surface of the bottom wall (of 11 and 12; Fig. 3) is in contact (directly for 11 or indirectly for 12) with a heating element (see par. 0016); 
the upper wall is located in contact (at least indirectly) with the bottom wall; 
the bottom wall includes a notch 121 defined by a bend (bends that form the recess 121) in a side (top side/surface of 10, 12, and generally lower right side in Fig. 2) of the cold plate in a top view; 
at least a portion of the pump is located in the notch (when viewed from above, the entire body of the pump is seated/located within the area of the notch); 
the upper wall 20 covers an upper side of the notch; and 
a lower surface (see Fig. 3, the upper interior surface of opening 271 forms a lower surface of the upper wall 20) of the upper wall and an upper surface of the pump oppose each other (the pump is located within the opening 271).
As to claim 4, Liu discloses: wherein a space  is present between the lower surface of the upper wall and the upper surface of the pump. 
See Fig. 3, the opening 271 is depicted as rectangular prism, such that there will inherently be a space between the upper surface of the opening and at least part of the upper surface of the cylindrical wall of the pump 15.
As to claim 5, Liu discloses: wherein an outer side of the pump is located inside (when viewed from above) an open end (top end) on a side (top side) of the notch 121.
As to claim 6, Liu discloses: wherein the pump includes an ejection port 153 to eject the refrigerant outward and a suction port 152 to suck the refrigerant inward; 
the first refrigerant channel 113, 115 is coupled to the ejection port 153; and 
the second refrigerant channel (within 21) is coupled to the suction port 152 via the second tank 22.
As to claim 7, Liu discloses: wherein the second tank 22 is located above the notch 121.
As to claim 8, Liu discloses: wherein a lower surface of the second tank 22 includes a second tank through-hole 271 communicating with the suction port (the pump 15 and suction port 152 are disposed within).
As to claim 9, Liu discloses: wherein the plurality of pipes extend linearly (Fig. 2); and 
the first tank and the second tank are opposed in a direction in which the plurality of pipes extend (Fig. 2).
As to claim 10, Liu discloses: wherein a lower end of the pump is above a lower surface of the cold plate (Fig. 2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20070034353 A1) as applied to claim 1 above, and further in view of Hayashi (US 20180139864 A1).
As to claim 11, Liu does not explicitly disclose: 
wherein the pump is a cascade pump.
However, Hayashi suggests that cascade pumps are capable of moving coolant both upstream and downstream from a stationary state (par. 0038).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Liu as suggested by Hayashi, e.g., providing:
wherein the pump is a cascade pump;
in order to provide a pump capable of moving coolant both upstream and downstream from a stationary state.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed 10/05/2020 have been fully considered but they are not persuasive.
Applicant has suggested that Liu does not disclose “a lower surface of the bottom wall is in contact with a heating element” (Remarks, p. 7-9).
In response, Examiner has pointed out that contact may be either direct contact or indirect contact, and has specifically pointed out that the bottom wall 10 is composed of the combination 
Applicant has suggested that Liu does not disclose “a lower surface of the upper wall of the cold plate opposes an upper surface of the pump” (Remarks, p. 9-10).
In response, Examiner has interpreted radiator 20 as the upper wall of the cold plate 100, and noted that an upper surface of the interior of the opening 271 (Fig. 3) forms a lower surface of the upper wall 20 of the cold plate 100, which opposes an upper surface of the pump 15.
Accordingly, the rejection has been modified to meet the amended claim limitations, and is therefore maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JACOB R CRUM/Examiner, Art Unit 2835